Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Report of Left Behind Games Inc. a Washington corporation (the “Company”) on Form 10-KSB/A for the period ending March 31, 2007 as filed with the Securities and Exchange Commission (the “Report”) I, James B. Frakes, Chief Financial Officer (Principal Financial Officer) hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that, to my knowledge: a.
